Andree Layton Roaf, Judge, dissenting. I would reach the merits of this case because the trial judge’s order resolved all ofStrack’s claims against CSG. The language of the order could not be clearer. It reads: Pursuant to the Arkansas Declaratory Judgment Act, codified in Ark. Code Ann. §§ 16-111-101 et. seq, Plaintiff [CSG] is entitled to Declaratory Judgment in its favor and against Defendant Joe I. Strack establishing that Plaintiff has no further liability or obligation to Defendant Strack and that Strack holds no further valid claims against CSG. ACCORDINGLY, IT IS HEREBY CONSIDERED, ORDERED, ADJUDGED AND DECREED that Plaintiff Capital Services Group, LLC has no .. further liability or obligation to Defendant foe I. Strack. IT IS FURTHER HEREBY CONSIDERED, ORDERED, ADJUDGED AND DECREED that Defendant Joe I. Strack holds no further valid claims against Plaintiff Capital Services Group, LLC. (Emphasis added in italics.) Three times, the court either states that CSG has no further liability to Strack or that Strack has no further claims against CSG. The only logical interpretation of that language is that Strack’s claims against CSG have been dismissed in their entirety and the issues in the case have been fully resolved, thus leaving us with a final, appealable order. As a general rule, judgments are construed like any other instrument; the determinative factor is the intention of the court, as gathered from the judgment itself and the record. See Fox v. Fox, 68 Ark. App. 281, 7 S.W.3d 339 (1999). Further, when interpreting instruments, our courts have recognized that words used in the instrument are to be taken and understood in their plain and ordinary meaning. See Phi Kappa Tau Housing Corp. v. Wengert, 350 Ark. 335, 86 S.W.3d 856 (2002). It is plain to me that the court’s intention was to dismiss all of Strack’s claims against CSG, which would include the claims for insurance fraud, securities fraud, and civil conspiracy. However, the majority ignores the plain language of the order, disregards the trial court’s express intention,- and instead holds that the order is not final, simply because it does not mention the claims for insurance fraud, securities fraud, and civil conspiracy. The majority has thus elevated form over substance, a practice that our courts have routinely criticized and refused to countenance. See Southern Farm Bureau Cas. Ins. Co. v. Brinker, 350 Ark. 15, 84 S.W.3d 846 (2002); Glover v. Woodhaven Homes, Inc., 346 Ark. 397, 57 S.W.3d 211 (2001); Tapp v. Fowler, 291 Ark. 309, 724 S.W.2d 176 (1987). Because I believe it is quite clear that the trial court intended to and in fact did dismiss all pending claims in the lawsuit, I respectfully dissent from the majority’s dismissal of this appeal. I am authorized to state that Judge Hart joins in this dissent.